Citation Nr: 1627920	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from March 2002 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter for further development in July 2012 and July 2014.  The Board issued a decision in this matter in August 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, which remanded the matter to the Board in part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current patellofemoral syndrome of the right knee warrants an initial disability rating higher than 10 percent.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran received his most recent VA examination for his right knee in August 2014.  In this examination report, the Veteran reported that his knees keep him awake at night and that his pain is constant with worsening during flare-ups due to weather.  Also during flare-ups, the Veteran reported that his knees swell.  With regard to the so-called Mitchell criteria, the examiner simply stated "[d]ue to pain and swelling during flare-ups, extension is restricted to 30 degrees of flexion [sic], and flexion is restricted to 30 degrees."

With regard to subluxation and instability, a December 2005 VA examination noted that the Veteran's right knee was stable.  A January 2008 VA treatment noted the Veteran experience locking of his knees.  A March 2009 VA examination revealed instability, giving of way, and locking of his knees and the Veteran recounted that his knees would pop out of place.  A July 2012 VA examination report however described no recurrent patellar subluxation or dislocation in the right knee.  In the August 2014 VA examination, the Veteran's anterior, posterior, and medial lateral stability were each noted as normal.  However, the examiner noted there was a history of recurrent patellar subluxation/dislocation but indicated the severity as "slight."  In a July 2003 treatment note, the Veteran reported that his knees felt like they would buckle when straightened all the way.  In his August 2014 VA examination, the Veteran reported to the examiner that his knees lock up and often give out.

The August 2014 examiner stated that "[d]ue to pain and swelling during flare-ups, extension is restricted to 30 degrees of flexion [sic], and flexion is restricted to 30 degrees."  When reading this statement, it is unclear to what extent extension is limited and to what extent flexion is limited.  Because the August 2014 examiner's statement is ambiguous as to how much the Veteran's flexion and extension are limited during his flare-ups, the Board cannot adequately evaluate the functional loss to assess the extent of the Veteran's right knee disability.  Furthermore, considering the Veteran's reports of his knees giving out and considering his documented history of his knees popping out of place and locking, the August 2014 VA examiner's reasoning for concluding that the Veteran's subluxation/dislocation is slight appears to have not have fully considered the Veteran's history of symptoms and lay statements.  Thus the August 2014 VA examination is inadequate to this extent and a new VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records dated since March 2009.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the nature and severity of his service-connected right knee disability.  The entire claims file should be reviewed by the examiner.

3.  In addressing the severity of the knee disability, the examiner must state whether there is weakness, fatigability, incoordination, or pain on movement of the right knee.  To the extent any of these factors result in decreased functional motion, such decreased range of motion should be expressed in degrees.  The examiner must comment on the Veteran's lay statements as to symptoms addressing the factors of disability and functional loss.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




